 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0092 DB
12                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                            v.                          FINDINGS AND ORDER
14   JOHN A. RUSSO,                                       DATE: November 13, 2019
                                                          COURT: Hon. Deborah Barnes
15                                  Defendant.
16

17                                                STIPULATION

18           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20           1.      On October 29, 2019, the Court held a hearing on defendant’s motion to enjoin the

21 government from spending funds to prosecute this case. [ECF No. 22] On October 31, 2019, the Court

22 denied defendant’s motion by written order. [ECF No. 23] No further dates are currently set in this

23 case.

24           2.      By this stipulation dated November 13, 2019 the parties request the Court to set a status

25 conference in this case for December 10, 2019 at 10:00 a.m., and to exclude time between November 13,

26 2019, and December 10, 2019, under Local Code T4. At the status conference the parties expect to
27 either resolve the case or set it for trial.

28           3.      The parties agree and stipulate, and request that the Court find the following:


       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
 1               a)      The government has produced discovery to the defense in this case including but

 2        not limited to investigative reports and photographs related to the incident. Defendant has also

 3        collected a substantial amount of information in connection with his motion to enjoin the

 4        prosecution which has been provided to the government and the Court.

 5               b)      Counsel for defendant desires additional time to consult with her client, review

 6        the current charges, conduct investigation and research, discuss potential resolutions with her

 7        client, prepare pretrial motions, and otherwise prepare for trial.

 8               c)      Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny her the reasonable time necessary for effective preparation, taking into

10        account the exercise of due diligence.

11               d)      The government does not object to the continuance or to an exclusion of time.

12               e)      Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of November 13, 2019 to December

17        10, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), (B)(iv) [Local

18        Code T4] because it results from a continuance granted by the Court at defendant’s request on

19        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20        best interest of the public and the defendant in a speedy trial.

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28        ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: November 13, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CHI SOO KIM
 9                                                           CHI SOO KIM
                                                             Assistant United States Attorney
10

11
     Dated: November 13, 2019                                /s/ Ashley Bargenquast
12                                                           Ashley Bargenquast
13                                                           Counsel for Defendant
                                                             JOHN A. RUSSO
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
     Dated: November 15, 2019
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
